DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kumaki et al. (US 2006/0027830 A1) in view of Nakano et al. (US 2007/0141387 A1).
	Kumaki et al. discloses an organic electroluminescent (EL) (i.e., light-emitting) device comprising the following sequence of layers:  substrate (100), anode (101), first hole-generating layer (102), light-emitting layer (104), electron generating layer (105), second hole-generating layer (103), and cathode (106) (Fig. 1) for the construction of electronic devices such as displays (abstract); a hole-injecting layer (107) is optionally present between the anode and the hole-generating layer ([0051], Fig. 3).  Kumaki et al. discloses that the hole-generating layers comprises a hole-transporting material and an electron-accepting material; the former includes a variety of organic compounds and the latter includes materials such as molybdenum oxide ([0097]).  Kumaki et al. discloses that the components can be co-evaporated (i.e., mixed) to form the thin film ([0097]).  However, Kumaki et al. does not explicitly disclose the heterocyclic compound in the composite as recited by the Applicant.
Nakano et al. discloses an organic EL device comprising a pair of electrodes (anode and cathode) and interposed therein a plurality of layers, one of them being a light-emitting layer (abstract).  Nakano et al. discloses a configuration comprising the following sequence of layers:  anode, hole-injecting/transporting layer, light-emitting layer, electron-transporting layer, and cathode ([0088]) (also see [0193]).  Nakano et al. discloses the following compounds:

    PNG
    media_image1.png
    326
    412
    media_image1.png
    Greyscale

(page 20) (comprising substituted phenyl group bonded to a 4-position of a dibenzofuran skeleton) which can be used as hole-transporting material in the hole-transporting layer of an organic EL device ([0094]).  Nakano et al. discloses that utilization of its inventive compounds results in great efficiency of light emission, “no defect pixels,” excellent heat resistance, and long lifetimes of the organic EL device ([0054]).  It would have been obvious to incorporate the material as disclosed by Nakano et al. above as the hole-transporting material to the hole-generating layer of the organic EL device as disclosed by Kumaki et al.  The motivation is provided by the fact that the disclosure of Nakano et al. is directed to hole-transporting materials that, when utilized in an organic EL device, results in great efficiency of light emission, “no defect pixels,” excellent heat resistance, and long lifetimes. 
	It is further the position of the Office that the HOMO energy limitation as recited by the Applicant in Claims 1 and 11 is inherently met as compound D3 as disclosed by Nakano et al. is identical to the Applicant’s preferred heterocyclic compound (111) (see [0117], page 9 of the present Specification publication).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786